Exhibit 10.1

 

SECURED NOTE

 

Note Principal: $2,500,000

 

Original Issue Date: November 18, 2005

 

 

Reissue Date: As of February 18, 2006

 

FOR VALUE RECEIVED, FORCE PROTECTION, INC., (hereinafter called “Borrower”),
hereby promises to pay to FORT ASHFORD FUNDS, LLC, 19200 Von Karman, Suite 600,
Irvine, CA 92612, Fax: (949) 315-3800 (the “Holder”) or order, without demand,
the sum of Two Million Five Hundred Thousand Dollars ($2,500,000), with simple
interest, on March 20, 2006 (the “Maturity Date”).

 

The following terms shall apply to this Note:

 

ARTICLE I

 

GENERAL PROVISIONS

 

1.1                                 Payment Grace Period. The Borrower shall
have a three (3) business day grace period to pay any monetary amounts due under
this Note.

 

1.2                                 Repayment. The Principal of this Note and
all sums due in connection herewith shall be due and payable in full on the
Maturity Date. This Note may be repaid at any time without penalty.

 

1.3                                 Interest Rate. Simple interest payable on
the outstanding Principal of this this Note shall accrue from and after the
Maturity Date, accelerated or otherwise, at the annual rate of twenty-four
percent (24%), the principal and remaining accrued but unpaid interest shall be
due and payable.

 

ARTICLE II

 

EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

 

2.1                                 Failure to Pay Principal or Interest. The
Borrower fails to pay any installment of principal, interest or other sum due
under this Note when due and such failure continues for a period of three (3)
business days after the due date. The three (3) business day period described in
this Section 2.1 is the same three (3) business day period described in Section
1.1 hereof.

 

2.2                                 Breach of Covenant. The Borrower breaches
any material covenant or other term or condition of the Security Agreement
entered into in connection with this Note or this Note in any material respect
and such breach, if subject to cure, continues for a period of three (3)
business days after written notice to the Borrower from the Holder.

 

2.3                                 Breach of Representations and Warranties.
Any material representation or warranty of the Borrower made herein as of the
date hereof or any statement or certificate given in writing pursuant hereto or
in connection herewith shall be false or misleading in any material respect as
of the date made and such breach has a material adverse effect upon the Lender’s
rights under the Transaction Documents.

 

2.4                                 Receiver or Trustee. The Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for Borrower for a substantial part of
Borrower’s property or business; or such receiver or trustee shall be
involuntarily appointed and not dismissed within forty-five days.

 

2.5                                 Judgments. Any money judgment, writ or
similar final process shall be entered or filed against Borrower or any of
Borrower’s property or other assets for more than $100,000, and shall remain
unpaid, unvacated, unbonded or unstayed for a period of forty-five (45) days.

 

2.6                                 Bankruptcy. Bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings or relief under
any bankruptcy law or any law, or the issuance of any notice in relation to such
event, for the relief of debtors shall be instituted by or against the Borrower.

 

2.7                                 Cross Default. A default by the Borrower of
a material term, covenant, warranty or undertaking of any other agreement to
which the Borrower and Holder are parties, or the occurrence of a material

 

--------------------------------------------------------------------------------


 

event of default under any such other agreement which, if capable of cure, is
not cured within three (3) business days after written notice to the Borrower
from the Holder.

 

2.8                                 Non-Payment. A payment default by the
Borrower under any one or more obligations in an aggregate monetary amount in
excess of $100,000 for more than twenty days after the due date, unless the
Borrower is contesting the validity of such obligation in good faith and has
segregated funds equal to the amount demanded.

 

ARTICLE III

 

SECURITY INTEREST

 

3.                                       Security Interest/Waiver of Automatic
Stay. This Note is secured by a security interest granted to the Collateral
Agent for the benefit of the Holder pursuant to a Security Agreement, as
delivered by Borrower to Holder. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Holder should be entitled to, among other relief to which the Holder
may be entitled under the Transaction Documents and any other agreement to which
the Borrower and Holder are parties (collectively, “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1                                 Failure or Indulgence Not Waiver. No failure
or delay on the part of Holder hereof in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

 

4.2                                 Notices. All notices, demands, requests,
consents, approvals, and other communications required or permitted hereunder
shall be in writing and, unless otherwise specified herein, shall be (i)
personally served, (ii) deposited in the mail, registered or certified, return
receipt requested, postage prepaid, (iii) delivered by reputable air courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Borrower to: Force Protection, Inc., 9801 Highway 78, #3, Ladson, SC 29456,
telecopier: (843) 553-3832 with a copy by telecopier only to: Amy Trombly, Esq.,
Trombly Business Law, 1320 Centre Street, Suite 202, Newton Center, MA 02459,
Fax: (617) 243-0066, and (ii) if to the Holder, to the name, address and
telecopy number set forth on the front page of this Note, with a copy by
telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New
York, New York 10176, telecopier number: (212) 697-3575.

 

4.3                                 Amendment Provision. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4                                 Assignability. This Note shall be binding
upon the Borrower and its successors and assigns, and shall inure to the benefit
of the Holder and its successors and assigns.

 

4.5                                 Cost of Collection. If default is made in
the payment of this Note, Borrower shall pay the Holder hereof reasonable costs
of collection, including reasonable attorneys’ fees.

 

--------------------------------------------------------------------------------


 

4.6                                 Governing Law. This Note shall be governed
by and construed in accordance with the laws of the State of New York. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York situated in New
York County. Both parties and the individual signing this Agreement on behalf of
the Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.

 

4.7                                 Maximum Payments. Nothing contained herein
shall be deemed to establish or require the payment of a rate of interest or
other charges in excess of the maximum permitted by applicable law. In the event
that the rate of interest required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Borrower to the Holder and thus refunded
to the Borrower.

 

4.8                                 Redemption. This Note may not be redeemed or
called without the consent of the Holder except as described in Section 1.2.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer and reissued as of the 18th day of February, 2006.

 

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

By:

/s/ Gordon McGilton

 

 

 

 

Gordon McGilton

 

 

Chief Executive Officer

 

 

 

WITNESS:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------